 Case 2:19-cv-01717-RGK-AGR Document 188 Filed 03/09/20 Page 1 of 25 Page ID #:6899



 1   Ellen E. McLaughlin (Pro Hac Vice)
     E-mail: emclaughlin@seyfarth.com
 2   Noah Finkel (Pro Hac Vice)
     E-mail: nfinkel@seyfarth.com
 3   Brian Stolzenbach (Pro Hac Vice)
     E-mail: bstolzenbach@seyfarth.com
 4   Sharilee Smentek (Pro Hac Vice)
     E-mail: ssmentek@seyfarth.com
 5   233 South Wacker Drive, Suite 8000
     Chicago, Illinois 60606-6448
 6   Telephone: (312) 460-5000
     Facsimile: (312) 460-7000
 7
     Kristen M. Peters (SBN 252296)
 8   E-mail: kmpeters@seyfarth.com
     2029 Century Park East, Suite 3500
 9   Los Angeles, California 90067-3021
     Telephone: (310) 277-7200
10   Facsimile: (310) 201-5219
11   Giovanna A. Ferrari (SBN 229871)
     E-mail: gferrari@seyfarth.com
12   Chantelle C. Egan (SBN 257938)
     E-mail: cegan@seyfarth.com
13   560 Mission Street, 31st Floor
     San Francisco, California 94105
14   Telephone: (415) 397-2823
     Facsimile: (415) 397-8549
15
     Kyllan Kershaw (Pro Hac Vice)
16   E-mail: kkershaw@seyfarth.com
     1075 Peachtree Street, NE, Suite 2500
17   Atlanta, GA 30309
     Telephone: (404) 885-1500
18   Facsimile: (404) 892-7056
19   SEYFARTH SHAW LLP
     Counsel for Defendant
20   U.S. SOCCER FEDERATION, INC.
21                          UNITED STATES DISTRICT COURT
22                        CENTRAL DISTRICT OF CALIFORNIA
23    ALEX MORGAN, et al.,                   Case No. 2:19-cv-01717-RGK-AGR
24                     Plaintiffs,           DEFENDANT’S MEMORANDUM OF
                                             POINTS AND AUTHORITIES IN
25            v.                             OPPOSITION TO PLAINTIFFS’
                                             MOTION TO EXCLUDE EXPERT
26    U.S. SOCCER FEDERATION, INC.,          TESTIMONY
27                     Defendant.            Judge:      Hon. R. Gary Klausner
                                             Hearing:    March 30, 2020 at 9:00 a.m.
28                                           Ctrm:       850
          DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     62314403v.3
 Case 2:19-cv-01717-RGK-AGR Document 188 Filed 03/09/20 Page 2 of 25 Page ID #:6900



 1                                                  TABLE OF CONTENTS
 2   I.       DR. JUSTIN MCCRARY’S OPINIONS ARE RELEVANT, THEY ARE
              BASED ON WIDELY ACCEPTED ECONOMIC PRINCIPLES, AND
 3            THEY WOULD BE OF MATERIAL ASSISTANCE TO THE TRIER OF
              FACT. ........................................................................................................................ 1
 4
     II.      CARLYN IRWIN’S CALCULATIONS OF
 5            TOTAL COMPENSATION ARE RELEVANT AND ADMISSIBLE.................... 6
 6            A.       The Unions Representing the WNT and MNT Players Negotiated
                       Very Different Compensation Structures, With No Common
 7                     Denominator Enabling the Court To Directly Compare Their “Rates
                       of Pay.” ............................................................................................................ 6
 8
              B.       Absent a Common Denominator Between the MNT’s and WNT’s Pay
 9                     Structure, an Effective Rate of Pay Must Be Calculated from Their
                       Total Compensation, Which Ms. Irwin Has Done. ....................................... 10
10
              C.       If Plaintiffs Are Permitted To Pursue Their New Legal Theory Under
11                     Title VII, Ms. Irwin’s Report Would Be Relevant for Additional
                       Reasons. ......................................................................................................... 15
12
     III.     MR. MISCIMARRA’S TESTIMONY IS ADMISSIBLE—IT IS THE TYPE
13            OF TESTIMONY REGULARLY USED TO ASSIST THE TRIER OF
              FACT. ...................................................................................................................... 16
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         i
             DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN
          OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     62314403v.3
 Case 2:19-cv-01717-RGK-AGR Document 188 Filed 03/09/20 Page 3 of 25 Page ID #:6901



 1                                                TABLE OF AUTHORITIES
 2                                                                                                                                Page(s)
 3   Federal Cases
 4   Bence v. Detroit Health Corp.,
 5     712 F.2d 1024 (6th Cir. 1983) .......................................................................... 11, 13, 14

 6   Bertotti v. Philbeck, Inc.,
        827 F. Supp. 1005 (S.D. Ga. 1993) ........................................................................ 10, 14
 7
 8   Daubert v. Merrell Dow Pharmaceuticals,
       509 U.S. 579 (1993) .................................................................................................... 5, 6
 9
     Ebbert v. Nassau Cnty.,
10
       No. 05-CV-5445, 2009 U.S. Dist. LEXIS 28032 (E.D.N.Y. 2009) ........... 11, 12, 13, 14
11
     EEOC v. Kettler Bros.,
12     Nos. 87-3069, 87-3083, 1988 U.S. App. LEXIS 20103 (4th Cir. 1988).... 11, 12, 13, 14
13
     Fidelity Natl. Financial, Inc. v. Nat’l. Union Fire Ins. Co.,
14      No. 09–CV–140–GPC–KSC, 2014 WL 1286392 (S.D. Cal. March 28,
        2014) ............................................................................................................................. 18
15
16   Gallagher v. Kleinwort Benson Gov’t Sec., Inc.,
       698 F. Supp. 1401 (N.D. Ill. 1988) ............................................................................... 10
17
     Hangarter v. Provident Life & Acc. Ins. Co.,
18
       373 F.3d 998 (9th Cir. 2004) ........................................................................................ 18
19
     Hemmings v. Tidyman’s Inc.,
20     285 F.3d 1174 (9th Cir. 2002) ........................................................................................ 4
21
     Marting v. Crawford & Co.,
22     203 F. Supp. 2d 958 (N.D. Ill. 2002) ............................................................................ 10
23   Marx & Co. v. Diners’ Club Inc.,
24     550 F.2d 505 (2d Cir. 1977) ......................................................................................... 17
25   McDevitt v. Guenther,
26     522 F. Supp. 2d 1272 (D. Haw. 2007) .......................................................................... 18

27   Pinal Creek Group v. Newmont Mining Corp.,
        352 F. Supp. 2d 1037 (D. Ariz. 2005) .......................................................................... 17
28
                                       ii
           DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN
        OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     62314403v.3
 Case 2:19-cv-01717-RGK-AGR Document 188 Filed 03/09/20 Page 4 of 25 Page ID #:6902



 1   Robinson v. Entex, Inc.,
 2     No. CIV.A. CA3-87-1508-D, 1990 WL 517060 (N.D. Tex. Aug. 10,
       1990) ........................................................................................................................... 4, 5
 3
     Specht v. Jensen,
 4
        853 F.2d 805 (10th Cir. 1988) ...................................................................................... 18
 5
     Stanley v. Novartis Pharm. Corp.,
 6      11 F. Supp. 3d 987 (C.D. Cal. 2014) .............................................................................. 5
 7
     Treadaway v. Societe Anonyme Lous-Dreyfus,
 8      894 F.2d 161 (5th Cir. 1990) .......................................................................................... 4
 9   United States v. Finley,
10     301 F.3d 1000 (9th Cir. 2002) ...................................................................................... 14
11   United States v. Kupau,
       781 F.2d 740 (9th Cir. 1986) ........................................................................................ 17
12
13   Viveros v. Donahoe,
        No. CV 10-08593 MMM EX, 2012 WL 6021667 (C.D. Cal. Nov. 30,
14      2012) ............................................................................................................................... 4
15
     WWP, Inc. v. Wounded Warriors Family Support, Inc.,
16     628 F.3d 1032 (8th Cir. 2011) ...................................................................................... 15
17   Federal Statutes
18   29 U.S.C. § 206(d)(1)........................................................................................................... 6
19
     Title VII of the Civil Rights Act ................................................................................. passim
20
     Equal Pay Act (EPA) .................................................................................................. passim
21
22   National Labor Relations Act (NLRA) ........................................................................ 18, 20

23   Pregnancy Discrimination Act ............................................................................................. 4
24   U.S. Code § 207(e) ............................................................................................................ 11
25   Rules
26   Fed. R. Evid. 702 ........................................................................................................ passim
27
                                       iii
28         DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN
        OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE EXPERT TESTIMONY

     62314403v.3
 Case 2:19-cv-01717-RGK-AGR Document 188 Filed 03/09/20 Page 5 of 25 Page ID #:6903



 1   Fed. R. Evid. 702(a) ......................................................................................................... 1, 2
 2   Regulations
 3
     29 C.F.R. § 531.40(c)....................................................................................................... 7, 9
 4
     29 C.F.R. § 778.109 ........................................................................................................... 10
 5
     29 C.F.R. § 1620.10 ................................................................................................... 7, 9, 10
 6
 7   Initial Irwin Report & 2d Irwin Report .............................................................................. 14

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                      iv
28        DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE EXPERT TESTIMONY

     62314403v.3
 Case 2:19-cv-01717-RGK-AGR Document 188 Filed 03/09/20 Page 6 of 25 Page ID #:6904



 1   I.       DR. JUSTIN MCCRARY’S OPINIONS ARE RELEVANT; THEY ARE
 2            BASED ON WIDELY ACCEPTED ECONOMIC PRINCIPLES; AND THEY
 3            WOULD BE OF MATERIAL ASSISTANCE TO THE TRIER OF FACT.
 4        Dr. Justin McCrary is an economist with expertise in labor economics. He has
 5   reviewed the most recent collective bargaining agreement between U.S. Soccer and the
 6   union representing the Senior Men’s National Team (MNT), compared it to the current
 7   and immediately preceding collective bargaining agreements covering the Senior
 8   Women’s National Team (WNT), and reached certain conclusions about the agreements
 9   grounded in widely accepted economic principles. (Declaration of Chantelle Egan, ¶¶ 2-
10   3, Ex. 1 (Initial McCrary Report), ¶¶ 7-56.) Plaintiffs seek to exclude large swaths of Dr.
11   McCrary’s testimony, on the sole contention that he is offering two “unprecedented
12   opinions”: (i) that the compensation arrangements of the WNT players and MNT players
13   cannot be compared under Title VII of the Civil Rights Act or the Equal Pay Act (EPA),
14   and (ii) that “when one group of employees has one mix of base compensation and bonus
15   compensation, and another group of employees has a different mix of base compensation
16   and bonus compensation, there is no way to determine if the compensation schemes are
17   discriminatory.” (Dkt. 167, 13:16-19, 14:1-5.) Plaintiffs assert that Dr. McCrary is using
18   a “‘junk science’ use of economic theory to advocate for a new, unsupportable exemption
19   from the wage discrimination requirements of Title VII and the EPA,” which is “wrong,
20   as a matter of law, and thus has no place as expert testimony” in this case. (Id. at 14:9-
21   13.) Plaintiffs are wrong on all counts. Dr. McCrary has not offered any of the opinions
22   falsely attributed to him by Plaintiffs, and the economic concepts he has explained in his
23   report are firmly grounded in sound economics (and are, indeed, indisputable). His
24   opinions are unquestionably relevant and are helpful “to understand the evidence.” Fed.
25   R. Evid. 702(a). Specifically, Dr. McCrary’s testimony would assist anyone seeking to
26   understand the differences between the collective bargaining agreements at issue in this
27   case and to assess whether Plaintiffs’ collective bargaining agreements pay them a lesser
28
                                         1
             DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN
          OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     62314403v.3
 Case 2:19-cv-01717-RGK-AGR Document 188 Filed 03/09/20 Page 7 of 25 Page ID #:6905



 1   wage rate than the MNT agreement or are otherwise less favorable contracts than the one
 2   covering the MNT.
 3       Dr. McCrary’s actual conclusions in his report (which Plaintiffs’ motion
 4   misrepresents ) are these: (i) “neither [the MNT nor the WNT] contract is systematically
 5   better or worse” and (ii) “there is no single rate of pay for either contract.” (Initial
 6   McCrary Report, ¶ 12 at Bullet 4.) These two conclusions go straight to the heart of
 7   Plaintiffs’ claims of pay discrimination. Plaintiffs sued U.S. Soccer on the theory that
 8   they have been paid a lesser rate of pay than MNT players owing to sex discrimination,
 9   (Dkt. 1, ¶ 4), and they more recently (for the first time in their motion for partial
10   summary judgment) have argued that their collective bargaining agreements reflect
11   intentional sex-based discrimination against them, regardless of whether “they are
12   performing equal work for unequal pay,” (Dkt. 170, 19:7-9). Although Plaintiffs should
13   not be permitted to raise the latter theory at this late stage of the litigation, (see Dkt. 186,
14   22:1-13), Dr. McCrary’s economic analysis of the three complex collective bargaining
15   agreements at issue is helpful in determining whether both of these assertions are, in fact,
16   true.
17       Dr. McCrary demonstrates that the WNT collective bargaining agreements and the
18   MNT collective bargaining agreement are all performance contracts containing varying
19   and very different components of compensation and that, as a result, neither team’s
20   contract systematically compensates players more highly than the other. Among other
21   aspects of his analysis, Dr. McCrary uses economic analysis to address specific
22   allegations in the Complaint. (Compare Dkt. 1, ¶ 58 with Initial McCrary Report, ¶¶ 40-
23   49.) Dr. McCrary’s analysis directly contradicts Plaintiffs’ specific allegations in the
24   Complaint, which presents a hypothetical scenario designed to show that they are paid
25   less than MNT players for friendly matches. (Id.) Dr. McCrary demonstrates that, in
26   reality, the WNT collective bargaining agreement pays WNT players more than MNT
27   players for friendly matches in almost every realistic scenario. (Id.)
28
                                      2
          DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     62314403v.3
 Case 2:19-cv-01717-RGK-AGR Document 188 Filed 03/09/20 Page 8 of 25 Page ID #:6906



 1       Dr. McCrary also identifies specific Plaintiffs who have been paid more, overall,
 2   under the WNT collective bargaining agreements for significant stretches of time than
 3   they would have been paid under the MNT collective bargaining agreement under the
 4   same circumstances. (Initial McCrary Report, ¶¶ 50-54.) Again, this directly contradicts
 5   Plaintiffs’ entire theory of the case—that their collective bargaining agreement pays them
 6   less than the MNT’s collective bargaining agreement would. (Id. ¶ 56: “Above, I
 7   presented realistic scenarios under which players, or an entire team, would have been
 8   compensated more under the WNT CBA than the MNT CBA. Therefore, I conclude that
 9   the CBAs are not written in a way that systematically pays WNT players less than
10   comparable MNT players.”) What could be more helpful in understanding the evidence
11   and assessing Plaintiffs’ allegations in this case? Excluding Dr. McCrary’s testimony
12   would be contrary to Rule 702 and a grievous error that would seriously prejudice U.S.
13   Soccer’s ability to defend itself in this lawsuit.
14       In reality, Plaintiffs have offered no serious argument that Dr. McCrary’s analysis is
15   irrelevant to this case, that it is contrary to law, or that it otherwise would be confusing to
16   anyone. Indeed, it is quite the opposite. Dr. McCrary’s analysis helps explain the
17   complex pay structures at issue and their implications. This is precisely the point of
18   expert testimony under Rule 702.
19       Instead, Plaintiffs have mischaracterized Dr. McCrary’s opinions in a desperate effort
20   to exclude them because they so clearly demonstrate that Plaintiffs’ claims of pay
21   discrimination are without merit. Dr. McCrary never opined that the compensation
22   arrangements of the WNT players and MNT players cannot be compared under Title VII
23   or the EPA. In fact, he did compare the structures and concluded that neither one is worse
24   than the other according to well-accepted principles of labor economics. Nor did Dr.
25   McCrary opine that “when one group of employees has one mix of base compensation
26   and bonus compensation, and another group of employees has a different mix of base
27   compensation and bonus compensation, there is no way to determine if the compensation
28
                                      3
          DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     62314403v.3
 Case 2:19-cv-01717-RGK-AGR Document 188 Filed 03/09/20 Page 9 of 25 Page ID #:6907



 1   schemes are discriminatory.” (Dkt. 167, 14:1-5.) In fact, in a supplemental report, Dr.
 2   McCrary responds directly to this absurd characterization of his opinion and rejects it
 3   outright. (Egan Decl., ¶¶ 2 & 4, Ex. 2 (2d McCrary Report), § 6.)
 4       Meanwhile, not one of the cases cited in Plaintiffs’ motion to exclude Dr. McCrary’s
 5   testimony stands for any proposition even remotely supportive of their argument.
 6   Plaintiffs describe Treadaway v. Societe Anonyme Lous-Dreyfus, 894 F.2d 161 (5th Cir.
 7   1990), as “finding discrimination in different compensation and benefit packages where
 8   the ‘economist calculated these benefits on the basis of the employer’s contributions.’”
 9   (Dkt. 167, 14:21-15:1.) Treadaway is not a discrimination case at all. It involved a
10   personal injury lawsuit by a longshoreman against his vessel, and the economist at issue
11   calculated the value of the plaintiff’s lost benefits (as a result of his not being physically
12   capable of working). 894 F.2d at 162-163, 168-169. What this has to do with Plaintiffs’
13   case is beyond all understanding. In Viveros v. Donahoe, No. CV 10-08593 MMM EX,
14   2012 WL 6021667, *1, 5 (C.D. Cal. Nov. 30, 2012), the plaintiff was fired in violation of
15   the Pregnancy Discrimination Act, and the court considered the value of various lost
16   compensation and benefits in determining her back pay award. Again, this does not have
17   anything to do with Plaintiffs’ arguments or Dr. McCrary’s opinions, and the case did not
18   involve contested expert testimony at all. Similarly, in Hemmings v. Tidyman's Inc., 285
19   F.3d 1174, 1178, 1191-92 (9th Cir. 2002), a Title VII case, two plaintiffs were denied
20   promotions and were awarded back pay judgments that accounted for both lost salary and
21   lost benefits. Again, this has nothing to do with the issues in this case or with Dr.
22   McCrary’s opinions.
23       Finally, Plaintiffs cite Robinson v. Entex, Inc., No. CIV.A. CA3-87-1508-D, 1990 WL
24   517060, *1 (N.D. Tex. Aug. 10, 1990), an Equal Pay Act case in which the plaintiff
25   alleged that her monthly compensation was lower than a male counterpart’s monthly
26   compensation based on their comparative monthly salaries. The court disagreed,
27   observing that the plaintiff’s monthly salary plus her monthly car allowance and
28
                                      4
          DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     62314403v.3
     Case 2:19-cv-01717-RGK-AGR Document 188 Filed 03/09/20 Page 10 of 25 Page ID
                                      #:6908


 1   insurance benefits was higher than her male comparator’s total monthly compensation.
 2   Id. at *9. In other words, the court combined different types of compensation that were
 3   provided by the employer on the same per-month basis and determined that the plaintiff
 4   received higher monthly compensation. Nowhere does Dr. McCrary opine that this would
 5   be difficult, much less impossible. Nor would Dr. McCrary’s opinion even address such a
 6   situation because that is not the situation presented here. MNT players and WNT players
 7   are not both simply paid a set amount of compensation per month. One of the
 8   fundamental underpinnings of Dr. McCrary’s report is the fact that MNT players and
 9   WNT players are not paid in a parallel “per month” (or “per year” or “per hour” or “per
10   game” or “per” anything) manner. This is why his economic analysis is so important—to
11   compare the two very different contracts for the trier of fact to demonstrate that the
12   WNT’s contract will often compensate a player more highly than the MNT contract, even
13   under Plaintiffs’ own theory. In fact, his more recent report demonstrates that MNT
14   players would have been paid more if they had been covered by the WNT’s most recent
15   collective bargaining agreement, according to Plaintiffs’ own legal theory. (2d McCrary
16   Report, ¶¶ 49-51, Ex. 6.)
17       Dr. McCrary’s analysis and opinions are grounded in well-established economic
18   principles (whose reliability and acceptability Plaintiffs have not actually challenged in
19   any manner, notwithstanding their aimless use of the term “junk science”), and they are
20   unquestionably helpful in understanding the labor contracts in this case. If Plaintiffs
21   disagree with Dr. McCrary’s opinions, “vigorous cross-examination,” not outright
22   exclusion, is the appropriate vehicle for testing them. See Daubert v. Merrell Dow
23   Pharmaceuticals, 509 U.S. 579, 591 (1993). Plaintiffs’ attempt to exclude him is
24   inconsistent with Rule 702, which “should be applied consistent with the ‘liberal thrust’
25   of the Federal Rules and their ‘general approach of relaxing the traditional barrier to
26   “opinion testimony’.” Stanley v. Novartis Pharm. Corp., 11 F. Supp. 3d 987, 994-95
27
28
                                      5
          DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     62314403v.3
     Case 2:19-cv-01717-RGK-AGR Document 188 Filed 03/09/20 Page 11 of 25 Page ID
                                      #:6909


 1   (C.D. Cal. 2014) (quoting Daubert, 509 U.S. at 588). Plaintiffs’ motion to exclude Dr.
 2   McCrary’s testimony should be denied.
 3   II.      CARLYN IRWIN’S CALCULATIONS OF TOTAL COMPENSATION ARE
 4            RELEVANT AND ADMISSIBLE.
 5         Forensic accountant Carlyn Irwin examined U.S. Soccer’s compensation records and
 6   calculated, among other things, the total amount of money paid by U.S. Soccer from 2015
 7   through 2019 to (i) all WNT players, (ii) all MNT players, (iii) their respective unions,
 8   (iv) the four Title VII Class Representative Plaintiffs, and (v) the four highest-paid MNT
 9   players. (Egan Decl., ¶¶ 2 & 5, Ex. 3 (Initial Irwin Report), 1-9, 13-21.) In a second
10   report, she has updated her calculations based on new information and performed similar
11   calculations across other time periods. (Id. at ¶¶ 2 & 6, Ex. 4 (2d Irwin Report).)
12   Plaintiffs ask the Court to exclude all her testimony about “total compensation” figures
13   on the sole ground that total compensation is, according to Plaintiffs, “irrelevant for
14   determining discrimination under the EPA or Title VII because [her calculations] ignore
15   differences in the rates of pay.” (Dkt. 167, 12:5-9.) Plaintiffs are incorrect. Her
16   calculations are directly relevant to Plaintiffs’ claims and to U.S. Soccer’s defenses.
17            A.    The Unions Representing the WNT and MNT Players Negotiated Very
18                  Different Compensation Structures, With No Common Denominator
19                  Enabling the Court To Directly Compare Their “Rates of Pay.”
20         Plaintiffs are suing U.S. Soccer under the Equal Pay Act (EPA), which requires them
21   to prove (among other things) that U.S. Soccer pays them “at a rate less than the rate at
22   which [it] pays wages to employees of the opposite sex.” 29 U.S.C. § 206(d)(1). In this
23   regard, Plaintiffs contend that U.S. Soccer pays them at a lesser rate than MNT players.
24   WNT players and MNT players, however, are not compensated by U.S. Soccer according
25   to the same basic rate structure (e.g., salary per month, wage per hour, commission per
26   sale, or fee per task). Instead, the players within each team receive compensation at all
27
28
                                      6
          DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     62314403v.3
     Case 2:19-cv-01717-RGK-AGR Document 188 Filed 03/09/20 Page 12 of 25 Page ID
                                      #:6910


 1   sorts of different rates, and there is even greater variance when one compares the players
 2   on the two different teams to one other.
 3       Specifically, since March 8, 2016 (the earliest possible relevant date under the EPA),
 4   MNT players have been eligible to receive the following types of compensation directly
 5   from U.S. Soccer:
 6    a flat fee for making a commercial appearance with a corporate sponsor;
 7    per diems;
 8    a flat fee for making the match-day roster for a friendly match, Gold Cup match, Copa
 9       America match, FIFA Confederations Cup match, Concacaf Nations League match, or
10       FIFA World Cup qualifier;
11    a flat fee for participating in training camp but not making a match-day roster;
12    a bonus for winning or drawing a friendly match, Gold Cup match, Copa America
13       match, FIFA Confederations Cup match, Concacaf Nations League match, or FIFA
14       World Cup qualifier; and
15    various bonuses for qualifying for the FIFA World Cup, making the team roster for
16       the FIFA World Cup, and having certain levels of success in the Gold Cup, Copa
17       America, FIFA Confederations Cup, and FIFA World Cup.
18   (Egan Decl., ¶ 7, Ex. 5 (King Decl. (Dkt. 171-21)), 1 ¶¶ 8-10; King Decl., Ex. 1 (Uniform
19   Player Agreement (UPA)), Ex. A; King Decl., Ex. 2.)
20       In addition to the foregoing payments, U.S. Soccer also has paid the union
21   representing MNT players a “ticket share” of $1.50 per paid attendance at home
22   friendlies and FIFA World Cup qualifiers on home soil, (King Decl., Ex. 1 (UPA), Ex.
23   A), which payments also constitute wages paid on behalf of the MNT players for
24   purposes of the EPA. 29 C.F.R. § 1620.10; 29 C.F.R. § 531.40(c).
25
     1
26     Mr. King’s declaration was filed by U.S. Soccer in support of its motion for summary
     judgment on February 20, 2020. (Dkt. 171-21.) For the Court’s convenience, U.S. Soccer
27
     re-files it with this memorandum of points and authorities, but attaches only the
28   declaration and exhibits thereto that are actually referenced in this document.
                                                   7
             DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     62314403v.3
     Case 2:19-cv-01717-RGK-AGR Document 188 Filed 03/09/20 Page 13 of 25 Page ID
                                      #:6911


 1       In stark contrast, since January 1, 2017, WNT players have been eligible to receive the
 2   following types of payments directly from U.S. Soccer:
 3    a flat fee for making a commercial appearance with a corporate sponsor;
 4    per diems;
 5    an annual salary of $100,000 for national team play (“Contracted” players only);
 6    flat fees for participating in camp or for making a match-day roster, with the amount
 7       of these fees varying based on the player’s seniority (“Non-Contracted” players only);
 8    an annual salary for playing in the National Women’s Soccer League (NWSL) and
 9       NWSL playoff bonuses (“NWSL Allocated Players” only, which includes
10       “Contracted” and “Non-Contracted” players);
11    bonuses for winning or drawing friendly matches, FIFA Women’s World Cup
12       qualifiers, and Olympic qualifiers;
13    bonuses for Olympic qualification and FIFA Women’s World Cup qualification;
14    bonuses for placing first, second, or third at the FIFA Women’s World Cup and
15       Olympic Games;
16    additional flat fee payments in connection with post-tournament friendlies (if the team
17       places first, second, or third at the FIFA Women’s World Cup or Olympic Games)
18       that otherwise would have been compensated as normal friendly matches if they had
19       not placed in the tournament;
20    bonuses for winning the She Believes Cup and the Four Nations Tournament;
21    free medical, dental, and vision insurance (“Contracted” and “NWSL Allocated”
22       players only); and
23    a contract signing bonus (23 players only).
24   (King Decl., ¶ 15, Ex. 5 (2017 WNT CBA), Articles 8, 9, &11, §§ 12.A.1., 13.B.3 &
25   19.F., & Exhibit A.)
26       In addition to all this, U.S. Soccer makes the following payments to the union
27   representing the WNT players, on the players’ behalf:
28
                                      8
          DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     62314403v.3
     Case 2:19-cv-01717-RGK-AGR Document 188 Filed 03/09/20 Page 14 of 25 Page ID
                                      #:6912


 1    an annual $350,000 guaranteed payment;
 2    periodic bonus payments to the union based on television ratings;
 3    periodic payments to the union based on attendance levels at WNT friendlies;
 4    periodic payments based on U.S. Soccer revenue received from Soccer United
 5       Marketing;
 6    and a “ticket share” of $1.50 per paid attendance at home friendlies and FIFA World
 7       Cup qualifiers on home soil ticket sales.
 8   (Id. at §§ 15.C.1.e., 19.A, 19.B, 19.C.) Again, all these payments to the women’s union
 9   on the players’ behalf constitute wages for EPA purposes. 29 C.F.R. § 1620.10; 29 C.F.R.
10   § 531.40(c).
11       Because the WNT’s compensation was controlled by a different collective bargaining
12   agreement before 2017, the WNT players operated under a different compensation
13   arrangement between March 8, 2016, and the end of that year. (King Decl. ¶¶ 13-14, Exs.
14   3 (2005 WNT CBA) & 4 (MOU).) During that period, U.S. Soccer also paid some WNT
15   players an annual salary for national team play, some WNT players an annual salary for
16   playing in the NWSL, and some WNT players both of these salaries. (King Decl., Ex. 4
17   (MOU), 1-2.) With respect to players who did not receive an annual salary for WNT play,
18   however, U.S. Soccer paid them a weekly salary while participating in a WNT training
19   camp and (upon reaching certain seniority) a flat fee for making a match-day roster. (Id.
20   at 2-3.) All WNT players were also eligible to receive flat fees for participating in
21   commercial appearances with corporate partners and to receive bonuses for winning
22   friendlies. (Id. at 3-4.) In addition, players received a bonus for making the Olympic
23   Games roster. (Id. at 3.) U.S. Soccer also made payments to the union on the players’
24   behalf based on ticket sales, which again constituted wages for EPA purposes. 29 C.F.R.
25   § 1620.10; 29 C.F.R. § 531.40(c).
26
27
28
                                      9
          DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     62314403v.3
     Case 2:19-cv-01717-RGK-AGR Document 188 Filed 03/09/20 Page 15 of 25 Page ID
                                      #:6913


 1            B.   Absent a Common Denominator Between the MNT’s and WNT’s Pay
 2                 Structure, It Is Necessary To Calculate Total Compensation, Which Ms.
 3                 Irwin Has Done.
 4       Because there is no single common denominator (e.g., “per hour”) running through all
 5   the foregoing compensation components (or even a uniform set of common denominators
 6   between the teams, such as “annual salary and percent commission”), it is not possible to
 7   directly and uniformly compare the WNT’s actual “rate of pay” to that of MNT players.
 8   Under these circumstances, courts have held that it is necessary to look at total
 9   compensation, which, in turn, allows for a comparison between the overall effective rate
10   of the plaintiffs and their alleged comparators by dividing that total compensation into a
11   rational common denominator (typically, a sensible unit of time under the
12   circumstances). Bertotti v. Philbeck, Inc., 827 F. Supp. 1005, 1010 (S.D. Ga. 1993)
13   (analyzing EPA claim by (1) annualizing female plaintiff’s weekly salary and fringe
14   benefits to compare to the men’s “annual, agreed upon, wages” and (2) comparing the
15   total actual monthly remuneration received by plaintiff and the actual annual
16   remuneration received by the men, divided by twelve); Marting v. Crawford & Co., 203
17   F. Supp. 2d 958, 966 (N.D. Ill. 2002) (holding that when an EPA plaintiff’s total
18   compensation is greater than her purported comparator’s compensation, her EPA claim
19   cannot survive on a base-pay theory, pursuant to the EPA regulation’s definition of
20   wages, which “includes all payments made to [or on behalf of] an employee as
21   remuneration for employment”) (quoting 29 C.F.R. § 1620.10); Gallagher v. Kleinwort
22   Benson Gov't Sec., Inc., 698 F. Supp. 1401, 1404 (N.D. Ill. 1988) (finding that any bonus
23   received by the plaintiff and her purported comparators should be included in their
24   respective “wages,” for purposes of the EPA); see also 29 C.F.R. § 778.109 (calculation
25   of the “regular hourly rate of pay of an employee is determined by dividing his total
26   remuneration for employment,” which includes non-discretionary bonuses pursuant to 29
27
28
                                     10
          DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     62314403v.3
     Case 2:19-cv-01717-RGK-AGR Document 188 Filed 03/09/20 Page 16 of 25 Page ID
                                      #:6914


 1   U.S. Code § 207(e), “in any workweek by the total number of hours actually worked by
 2   him in that workweek for which such compensation was paid”).
 3       When arguing that total compensation can never be relevant, Plaintiffs rely on (and
 4   mischaracterize) three opinions from other circuits. (Dkt. 167, 13 n.6, citing Bence v.
 5   Detroit Health Corp., 712 F.2d 1024, 1027-28 (6th Cir. 1983), EEOC v. Kettler Bros.,
 6   Nos. 87-3069, 87-3083, 1988 U.S. App. LEXIS 20103 (4th Cir. 1988), and Ebbert v.
 7   Nassau Cnty., No. 05-CV-5445, 2009 U.S. Dist. LEXIS 28032 (E.D.N.Y. 2009).)2
 8   Plaintiffs misconstrue the holdings of these cases. The courts in these cases did not hold
 9   that total compensation can never be relevant in an EPA case. Rather, those courts
10   rejected fact-specific arguments about total compensation in circumstances that are not
11   present here. In fact, as discussed below, the Sixth Circuit in Bence explicitly
12   acknowledged that comparing total remuneration may be appropriate in a different
13   circumstance, such as the one facing the Court here.
14       In Ebbert, the female plaintiffs and their male comparators all were paid a base annual
15   salary, with the vast majority of the women’s salaries set at a pay grade lower than the
16   men’s. 2009 U.S. Dist. LEXIS at *2-3. Nevertheless, the employer argued that the
17   plaintiffs could not establish the first element of an EPA case—that they were paid a
18   lesser wage rate than their male comparators—because some plaintiffs earned more than
19   the men by working more overtime and receiving certain premium holiday pay. Id. at *6-
20   7. (There is no suggestion in the opinion that the men were not covered by the same
21   overtime and holiday pay policies.) Accepting the employer’s argument would have led
22
     2
       U.S. Soccer understands that the Court relied on these same cases when it concluded
23
     that Plaintiffs Lloyd, Morgan, Rapinoe, and Sauerbrunn possessed standing to sue U.S.
24   Soccer under Title VII, (Dkt. 98 at 5), but the Court’s decision in that regard was issued
     before a full evidentiary record was developed and without U.S. Soccer having an
25
     opportunity to respond to those cases (which were cited by Plaintiffs for the first time in
26   their reply brief in support of class certification). In any case, the Court’s conclusion that
     these four Plaintiffs made allegations sufficient to establish basic standing to sue under
27
     Title VII is not dispositive of whether or how they can ultimately prove a violation of the
28   Equal Pay Act.
                                                    11
             DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     62314403v.3
     Case 2:19-cv-01717-RGK-AGR Document 188 Filed 03/09/20 Page 17 of 25 Page ID
                                      #:6915


 1   to an “absurd” result according to the court in Ebbert because the female plaintiffs and
 2   the male comparators were both paid the same exact way (annual base salary), and the
 3   base salaries of the plaintiffs were lower; the employer could not be allowed to escape
 4   liability by simply working the women more, such that they earned more in total. Id. at
 5   *7. The facts of this case, however, are nothing like that situation because Plaintiffs and
 6   the MNT are not paid in the same basic manner.
 7       Moreover, Ms. Irwin’s report expressly demonstrates that U.S. Soccer is not arguing
 8   for the “absurd” result rejected by the court in Ebbert. For example, Ms. Irwin’s report
 9   shows that between 2015 and 2019, U.S. Soccer paid Plaintiff Megan Rapinoe more than
10   $1 million for playing in 64 games while the highest-paid MNT player received less than
11   $650,000 for playing in 60 games. (Initial Irwin Report, Exs. 13-16.) Ms. Rapinoe plainly
12   did not earn more because she worked more. In fact, she earned far more per game
13   played. Note, too, that this directly contradicts an assertion Plaintiffs make in the
14   Complaint: “The USSF continues its policy and practice of paying female WNT players
15   less than similarly situated male MNT players on a per game basis.” (Dkt. 1, ¶ 64,
16   emphasis added.) Ms. Irwin’s testimony must be permitted, to allow U.S. Soccer to
17   respond to this fundamental accusation by Plaintiffs.
18       Kettler Bros. involved sales managers who, irrespective of sex, were paid via the same
19   structure: a guaranteed minimum salary, plus commissions, for selling “homes and town
20   houses in metropolitan Washington, D.C.” 1988 U.S. App. LEXIS 20103 at *2. The
21   female plaintiffs, however, were paid a lower commission rate per home sale than their
22   male counterparts. Id. at *6. Evidence in the record suggested that the employer had
23   implemented higher commission rates for the men because the employer believed men
24   “had families to support.” Id. at *2. As in Ebbert, the court in Kettler Bros. held that it
25   did not matter whether the plaintiffs earned more overall by selling more houses because
26   the lower commission pay per sale reflected a lower rate for the women, when compared
27   directly to the men. Id. at *7-8. Again, this situation is not present here because WNT
28
                                     12
          DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     62314403v.3
     Case 2:19-cv-01717-RGK-AGR Document 188 Filed 03/09/20 Page 18 of 25 Page ID
                                      #:6916


 1   players and MNT players are not paid pursuant to parallel and simple compensation
 2   structures that can be directly compared in this way.
 3       In Bence, the employer operated a chain of health spas divided into a men’s and
 4   women’s division, which operated on alternate days and which were staffed by male and
 5   female employees, respectively. 712 F.2d at 1025. The managers of each division were
 6   paid entirely by commission, based on gross sales of memberships, but the male
 7   managers were paid a higher commission rate than the female managers, on the grounds
 8   that there were more sales in the women’s division overall, so this disparate commission
 9   rate would enable the male and female managers to earn the same amount of
10   compensation overall. Id. at 1026-28. The court held, and the employer conceded, that the
11   female plaintiffs had established a prima facie case under the EPA, on the grounds that
12   their commission rate was lower, regardless of who may have earned more overall. Id. at
13   1027. Again, and unlike the situation present here, the two groups of employees were
14   paid under identical commission structures, just using different applicable rates.
15       In the course of explaining why total compensation was irrelevant in that situation,
16   however, the Sixth Circuit in Bence offered words that illuminate the problem with
17   Plaintiffs’ reliance on the case (and on Ebbert and Kettler Bros.) in the circumstances
18   present here:
19            Comparison of pay rates entails measuring the amount of pay against a
20            common denominator, typically a given time period or quantity or quality
21            of output. Consequently, it is necessary to identify the proper factor by
22            which to measure rate of pay. This must be a practical inquiry which looks
23            to the nature of the services for which an employer in fact compensates an
24            employee. Under certain circumstances, there might be merit in [the]
25            employer’s “equal total remuneration” argument if it paid its employees
26            . . . for satisfactory performance of a host of specified duties, of which
27            selling memberships was merely one element. Under such a system, total
28
                                     13
          DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     62314403v.3
     Case 2:19-cv-01717-RGK-AGR Document 188 Filed 03/09/20 Page 19 of 25 Page ID
                                      #:6917


 1            compensation would be based on total service to [the] employer’s
 2            clientele. . . . That is not the case here. . . . [The] employees’ primary
 3            function was to sell memberships. . . . Evaluation of [the] employer’s
 4            compensation on a “per sale” basis makes it apparent that it paid female
 5            managerial personnel at a lower rate than their male counterparts. This is
 6            precisely what the Equal Pay Act forbids.
 7   712 F.2d at 1027-28 (emphasis added).
 8       The instant case presents one of the circumstances the Sixth Circuit foresaw in Bence,
 9   wherein the employer pays all the employees at issue for a host of different
10   responsibilities and different competitions, using a variety of different payment
11   components and structures, leading to the absence of a built-in common denominator by
12   which to determine and compare rates of pay. Neither the WNT nor the MNT is paid
13   entirely by unit of time expended (like the employees in Ebbert) or per output (like the
14   employees in Bence and Kettler Bros.), based on the exact same work.
15       As the Sixth Circuit recognized in Bence, and as other courts have held, in cases like
16   this one where the plaintiffs and their alleged comparators do not share pay rates that use
17   a common denominator, the proper starting point under the EPA is comparative total
18   remuneration. See e.g., Bertotti v. Philbeck, Inc., 827 F. Supp. 1005, 1010 (S.D. Ga.
19   1993). This is precisely what Ms. Irwin has presented in her report. Her calculations are
20   not only relevant, but they are the only appropriate standard by which to begin a
21   comparison of the compensation paid to the two teams.
22       Plaintiffs want to exclude Ms. Irwin’s testimony simply because it is unfavorable to
23   their case—her report shows that U.S. Soccer has paid the WNT more than the MNT
24   during any relevant time frame Plaintiffs may suggest. (See generally Initial Irwin Report
25   & 2d Irwin Report.) This is not the standard for assessing the admissibility of expert
26   testimony; the standard under Rule 702 is that “the proposed expert testimony is relevant
27   and will serve to aid the trier of fact.” United States v. Finley, 301 F.3d 1000, 1008 (9th
28
                                     14
          DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     62314403v.3
     Case 2:19-cv-01717-RGK-AGR Document 188 Filed 03/09/20 Page 20 of 25 Page ID
                                      #:6918


 1   Cir. 2002) (internal citation omitted); see also WWP, Inc. v. Wounded Warriors Family
 2   Support, Inc., 628 F.3d 1032, 1040 (8th Cir. 2011) (holding that an expert accountant’s
 3   testimony meets the “helpful requirement” of Rule 702, even when presenting “basic
 4   math using simply deductive reasoning”). Plaintiffs’ motion to exclude her testimony
 5   should be denied.
 6            C.   If Plaintiffs Are Permitted To Pursue Their New Legal Theory Under
 7                 Title VII, Ms. Irwin’s Report Still Would Be Relevant for Additional
 8                 Reasons.
 9       Furthermore, as noted above in relation to Dr. McCrary, Plaintiffs have presented a
10   new legal theory under Title VII for the first time in their motion for partial summary
11   judgment. (Compare Dkt. 170, 19:7-9 with Dkt. 1, ¶ 4.) Plaintiffs contend, in support of
12   their motion, that “in contrast to the EPA, plaintiffs alleging sex-based compensation
13   discrimination under Title VII need not establish that they are performing equal work for
14   unequal pay,” so long as they can show in some other fashion that U.S. Soccer has
15   intentionally discriminated against them in compensation because of their sex. (Dkt. 170
16   at 19:4-9.) Although this theory should be rejected out of hand because it was not raised
17   by Plaintiffs before they moved for summary judgment, if Plaintiffs are permitted to
18   proceed with the theory, then Ms. Irwin’s report becomes that much more relevant. The
19   fact that U.S. Soccer has paid its WNT players and their union (on their behalf) tens of
20   millions of dollars more during the last five years than it has paid its MNT players and
21   their union during that period and that every Title VII class representative was paid more
22   than any MNT player during that period, (Initial Irwin Report, 13-21), is plainly some
23   evidence contrary to Plaintiffs’ theory that U.S. Soccer intended to discriminate against
24   Plaintiffs based on their sex. Surely, U.S. Soccer must be allowed to demonstrate that its
25   collective bargaining agreements with the WNT have paid the WNT players far more
26   than the MNT’s collective bargaining agreement has paid the MNT players over the Title
27
28
                                     15
          DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     62314403v.3
     Case 2:19-cv-01717-RGK-AGR Document 188 Filed 03/09/20 Page 21 of 25 Page ID
                                      #:6919


 1   VII class period, as this is important evidence directly contradicting Plaintiffs’ claim of
 2   discriminatory intent.
 3       In addition, Dr. McCrary in his second report has offered economic analysis based in
 4   part on Ms. Irwin’s total compensation calculations, in which he demonstrates that the
 5   WNT players have been compensated more than MNT players in relation to the total
 6   revenue generated by U.S. Soccer from their respective games. (2d McCrary Report,
 7   § 3.3.1.) This, too, is relevant to U.S. Soccer’s defense that any alleged pay differential
 8   between the two teams is driven, not by sex, but by revenue-generation differentials. U.S.
 9   Soccer must be permitted to introduce this important expert analysis in support of its
10   defense.
11       Once again, Plaintiffs are attempting to exclude expert testimony because it is harmful
12   to their case, not because it is inadmissible under Rule 702. On the contrary, Ms. Irwin’s
13   testimony is helpful to understanding the evidence in this case. Accordingly, Plaintiffs’
14   motion to exclude her testimony should be denied.
15   III.     MR. MISCIMARRA’S TESTIMONY IS THE TYPE OF TESTIMONY
16            REGULARLY AND PROPERLY USED TO ASSIST THE TRIER OF
17            FACT.
18       Plaintiffs contend that former Chairman of the National Labor Relations Board Philip
19   Miscimarra, an expert in the collective bargaining process, intends to “offer[] irrelevant
20   legal argument and factual speculation in the guise of expert testimony,” (Dkt. 167, 3:21-
21   22), but his core opinion is neither. It is this: “The parties’ bargaining and the 2017-2021
22   and the 2013-2017 [sic] collective bargaining agreements . . . are consistent with the
23   types of tradeoffs, compromises and choices that are typical in collective bargaining.”
24   (Egan Decl., ¶¶ 2 & 8, Ex. 6 (Miscimarra Report), 35; see also id. at 17-26.) The
25   dynamics of collective bargaining negotiations are both complex and unusual in many
26   ways unlike any other type of contract negotiations in American law or society, and that
27   is in part owing to the specific legal rules and parameters in which they occur. Plaintiffs
28
                                     16
          DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     62314403v.3
     Case 2:19-cv-01717-RGK-AGR Document 188 Filed 03/09/20 Page 22 of 25 Page ID
                                      #:6920


 1   seek to convince a jury that U.S. Soccer’s conduct in bargaining amounts to intentional
 2   sex discrimination, in part by obscuring the realities of collective bargaining. Mr.
 3   Miscimarra’s testimony assists the jury in understanding how collective bargaining
 4   typically works and whether the conduct of U.S. Soccer or the union representatives
 5   representing the players during their negotiations (which included various Plaintiffs) was
 6   outside the norm. He does not purport to conclude that discrimination did or did not
 7   occur. Nor does he contend that discrimination can never occur in the context of
 8   collective bargaining. He does, however, offer an opinion solidly grounded in his deep
 9   expertise in the area, that the parties’ behavior was typical of collective bargaining.
10   Furthermore, the Ninth Circuit has recognized the need for experts in the fields of “labor
11   law, labor management relations, and collective bargaining agreements,” as such matters
12   are outside the realm of common knowledge and involve technical terms likely to
13   confuse a jury when presented without context. United States v. Kupau, 781 F.2d 740,
14   745 (9th Cir. 1986).
15       Mr. Miscimarra’s vocation as an attorney does not disqualify him from testifying in
16   this case, where his role is to educate the jury on the norms and typical course of
17   collective bargaining, “to enable the jury to evaluate the conduct of the parties against the
18   standards of ordinary practice.” Marx & Co. v. Diners’ Club Inc., 550 F.2d 505, 508–09
19   (2d Cir. 1977). In Marx & Co. the Second Circuit allowed the expert testimony of a
20   lawyer on the ordinary practices of those engaged in the securities business, in order to
21   establish a baseline by which the jury could judge the conduct of the parties. The court
22   noted that such matters were distinguishable from inadmissible testimony, such as a
23   lawyer’s opinion as to the legal standards that should have governed the parties’ conduct.
24       Courts in the Ninth Circuit have likewise held that expert testimony from an attorney
25   is appropriate in certain circumstances. In Pinal Creek Group v. Newmont Mining Corp.,
26   352 F. Supp. 2d 1037, 1045 (D. Ariz. 2005), the court permitted two law professors to
27   testify on corporate norms and whether the relationship between two entities was
28
                                     17
          DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     62314403v.3
     Case 2:19-cv-01717-RGK-AGR Document 188 Filed 03/09/20 Page 23 of 25 Page ID
                                      #:6921


 1   consistent with those norms. Similarly, in McDevitt v. Guenther, 522 F. Supp. 2d 1272,
 2   1293 (D. Haw. 2007), the court allowed the testimony of a law partner as an expert on the
 3   subject of the practice of family law in Hawaii. Specifically, it permitted him “to testify
 4   about the standard of care amongst family law practitioners here in Hawai‘i.” Id.at 1294.
 5       Plaintiffs suggest that Mr. Miscimarra’s testimony is improper because it references
 6   the National Labor Relations Act (NLRA). This ignores the fact that the NLRA created
 7   the structure within which collective bargaining occurs. The Ninth Circuit has held that
 8   “a witness may refer to the law in expressing an opinion without that reference rendering
 9   the testimony inadmissible. Indeed, a witness may properly be called upon to aid the jury
10   in understanding the facts in evidence even though reference to those facts is couched in
11   legal terms.” Hangarter v. Provident Life & Acc. Ins. Co., 373 F.3d 998, 1017 (9th Cir.
12   2004) (citation omitted) (holding expert’s testimony not invalid because it relied on his
13   understanding of the requirements of state law); Fidelity Natl. Financial, Inc. v. Nat’l.
14   Union Fire Ins. Co., No. 09–CV–140–GPC–KSC, 2014 WL 1286392 (S.D. Cal. March
15   28, 2014) (expert may refer to law while discussing facts). Other circuits have likewise
16   found that a witness may refer to the law in expressing an opinion without that reference
17   rendering the testimony inadmissible. See Specht v. Jensen, 853 F.2d 805, 809-10 (10th
18   Cir. 1988).
19       Two of Plaintiffs’ essential (if sometimes subtle and implicit, rather than explicit)
20   arguments in this lawsuit are (1) that U.S. Soccer should have torn up its 2013-2016
21   collective bargaining agreement after the 2015 Women’s World Cup because U.S. Soccer
22   ended up generating more revenue than it expected from WNT games and should have
23   shared more of that revenue with the WNT players, and (2) that U.S. Soccer should have
24   paid the employees in one bargaining unit (the WNT) identically to those in another
25   bargaining unit (the MNT) in certain isolated respects, without any regard for what else
26   the employees in the first bargaining unit (the WNT) were demanding in bargaining that
27   the employees in the second bargaining unit (the MNT) do not enjoy. In fact, one of
28
                                     18
          DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     62314403v.3
     Case 2:19-cv-01717-RGK-AGR Document 188 Filed 03/09/20 Page 24 of 25 Page ID
                                      #:6922


 1   Plaintiffs’ lawyers in this very lawsuit argued at the bargaining table during 2016
 2   negotiations, while representing the WNT’s union, that it is common to renegotiate
 3   collective bargaining agreements mid-term while one of his successors in 2017 observed
 4   that she believed it was not fair for U.S. Soccer to retain all the “windfall” following the
 5   2015 Women’s World Cup, even though she also acknowledged that U.S. Soccer had no
 6   obligation to share it. (Egan Decl., ¶ 9, Ex. 7, 20:18-23:3; Id. at ¶ 9, Ex. 8 (Bargaining
 7   Notes), 5 (David Feher) & 70 (Mady Gilson).) At other points in negotiations, U.S.
 8   Soccer’s representatives stated that the organization was focused on the “overall
 9   economic picture” of the collective bargaining agreement and that it “ha[d] to know what
10   the overall deal will cost.” (Bargaining Notes at 55 (Lisa Levine) & 134 (Sunil Gulati).)
11       Mr. Miscimarra’s testimony about the ordinary course of collective bargaining
12   negotiations, based on his extensive knowledge and experience in the area, would be
13   extraordinarily helpful to a jury in placing these arguments and statements in context. If it
14   is, in fact, not typical for employers to voluntarily grant additional benefits to unionized
15   employees mid-contract (and lawful to decline to do so), and if it is, in fact, very typical
16   for employers to take a holistic view to the costs of a collective bargaining agreement in
17   negotiations (and expected that the cost of one agreed-upon provision will affect the
18   employer’s willingness to bear the cost of a different proposal), and if those approaches
19   are also influenced by the peculiar legal framework within which these kinds of
20   negotiations occur, then this is precisely the type of helpful testimony from which the
21   trier of fact will benefit while being asked by Plaintiffs to conclude that U.S. Soccer’s
22   approach at the bargaining table was motivated by sexism, rather than legitimate
23   bargaining objectives.
24       Mr. Miscimarra’s testimony regarding the nature of collective bargaining and whether
25   the bargaining in this case followed expected norms and customs must be admitted to
26   avoid juror confusion. It is unreasonable to expect a jury to appreciate the nuances and
27   idiosyncrasies of labor relations and the bargaining process without a baseline for what is
28
                                     19
          DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     62314403v.3
     Case 2:19-cv-01717-RGK-AGR Document 188 Filed 03/09/20 Page 25 of 25 Page ID
                                      #:6923


 1   “normal” in such circumstances. The fact that Mr. Miscimarra’s report references the
 2   NLRA and its legal framework to provide context to the complex and unusual nature of
 3   collective bargaining does not render his testimony inadmissible. Plaintiffs’ motion to
 4   exclude his testimony should be denied.
 5                                          Respectfully submitted,
 6                                          U.S. SOCCER FEDERATION, INC.
 7                                          By:     /s/ Brian Stolzenbach
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     20
          DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN
       OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     62314403v.3
